Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 07/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S Patent Application No. 10,105,076 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-32 are allowed.
The following is an examiner’s statement of reasons for allowance: the most pertinent prior art does not teach, disclose and/or fairly suggest a system for transmitting impact alerts to a portable alert unit based upon impacts received by a specific player in a subset of multiple players that are engaged in play of a contact sport, the system comprising: a plurality of monitoring units, each individual monitoring unit configured to be worn by one of the specific players in the subset of multiple players, said monitoring unit is configured to: (ii) transmit a second alert that is based upon a cumulative impact value, wherein the monitoring unit is configured to generate the cumulative impact value from an accumulation of single impact values that exceed a second predetermined threshold while the player is engaged in playing the contact sport over an extended period of time, wherein the monitoring unit is configured to transmit a first alert to a portable alert unit when the single impact value exceeds a third .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/MAY A ABOUELELA/Primary Examiner, Art Unit 3791